Citation Nr: 1400525	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for throat cancer, diagnosed as metastatic squamous cell carcinoma to the left jugulodigastric lymph node, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter is on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.  

The Veteran initially requested a hearing before the Board but then rescinded this request in March 2010.  He asked that his claim be adjudicated without delay.  Thus, the Board is satisfied that it has offered him the opportunity to testify, and its duty to assist has been met in this regard.  38 C.F.R. § 20.700 (2013).  This appeal was remanded by the Board in February 2011, January 2012, and April 2013 for further development and is now ready for disposition.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's exposure to asbestos while in service is conceded.  

2.  Throat cancer was not shown in service or for many years thereafter, and is unrelated to active duty service or to asbestos exposure therein.  


CONCLUSION OF LAW

Throat cancer, diagnosed as metastatic squamous cell carcinoma to the left jugulodigastric lymph node, was not incurred in or aggravated by service, and is not related to service or to asbestos exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations and opinions with respect to the issue on appeal were also obtained in June, July and August 2013. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on a full understanding of the Veteran's medical history and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in February 2011, January 2012 and April 2013 in order to afford the Veteran an adequate VA examination.  The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as noted above, the Veteran was provided VA physical and dental examinations in June 2013, and addendum opinions were obtained in July and August 2013.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in September 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In this case, the Veteran is claiming entitlement to service connection for what he described as "throat cancer," which was diagnosed in August 2000 as metastatic squamous cell carcinoma to the left jugulodigastric lymph node.  It is his contention that this disorder is a result from his exposure to asbestos while serving on a number of different naval vessels during the Vietnam Era.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, squamous cell carcinomas are not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals. 38 C.F.R. §§ 3.307, 3.309 (2013).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, it has been previously conceded by the Board that the Veteran was exposed to asbestos while serving in the Navy.  However, after reviewing the evidence of record, the Board determines that service connection is not warranted for this disorder.  First, the service treatment records indicate that he was treated for complaints of a sore throat in January 1968.  However, a throat culture was normal, and there were no recurrent instances of throat symptomatology.  It also does not appear that there were any persistent symptoms from this episode, as his separation physical examination in October 1969 fails to document any complaints to the pharynx or throat.  

Moreover, the post-service evidence does not reflect symptoms related to the Veteran's throat cancer until he noticed a mass on his neck in July 2000, which was confirmed as cancerous the following August.  The Board emphasizes that this first indication of throat cancer is approximately 31 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms (Walker, 708 F.3d at 1331), such a large gap in treatment also weighs against his claim that his throat cancer is related to service.

This gap in time notwithstanding, service connection may nevertheless be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, however, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

The Veteran underwent a number of VA examinations that were specifically directed toward the issue on appeal.  At a June 2013 examination with a VA physician, the Veteran recalled that his cancerous mass was first observed as a bump on his neck while.  While he contended that this cancer was due to asbestos exposure, he also admitted that he has a long-standing and significant history of smoking.  The examiner noted that treatment for the Veteran's throat cancer was confined to chemotherapy in 2000, and there has been no recurrence of symptoms.  

After this examination was completed, as well as a review of the claims file, the examiner opined that it was less likely than not that the Veteran's throat cancer was related to active duty service or to his asbestos exposure.  In providing this opinion, the examiner reflected that the sore throat symptoms the Veteran experienced in 1968 apparently healed, and there were no subsequent complaints related to the throat for the rest of his active duty service or for many years thereafter.  The examiner also noted that the available medical literature does not indicate that asbestos exposure is a risk factor in the Veteran's type of cancer.  
 
The VA physician's June 2013 opinion appeared to be contradicted by a separate opinion that same month that was provided by a VA dentist.  On that occasion, while the Veteran appears to have accurately recited his medical history regarding his cancer treatment, the claims file was not available for the examiner's review.  Even so, without a review of the claims file, the dental examiner opined that the Veteran's throat cancer was at least as likely as not related to his asbestos exposure.  Significantly, no rationale was provided in support of this opinion.  

To clarify the VA dentist's opinion, he was provided the Veteran's claims folder for review in July 2013.  After a review of this evidence, the dental examiner again opined that the Veteran's throat cancer was at least as likely as not related to his active duty service.  However, as he again provided no rationale for his opinion, the claims file was again returned to him in August 2013 for further clarification.  

On this occasion, the dental examiner explained that the opinions provided in June and July 2013 were erroneous and that it was less likely than not that the Veteran's throat cancer was related to his active duty service or to his asbestos exposure.  The VA dentist observed that there was no evidence of cancer while on active duty or for many years later.  Moreover, there was no medical literature that posited a relationship between such cancers and asbestos exposure.  

In view of the VA dental examiner's comments in August 2013, the Board may conclude that his prior opinions from June and July 2013 are invalid and carry no probative value.  Thus, the VA dentist's August 2013 opinion substantially agrees with the VA physician's opinion from June 2013 that the Veteran's throat cancer is not related to his active duty service or his asbestos exposure.  

Although some additional development was required by the VA dental examiner, the Board finds that the opinions provided by the VA physician in June 2013 and the VA dental examiner in August 2013 are adequate for evaluation purposes. Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted adequate examinations.  Moreover, there is no indication that either VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board has also considered the Veteran's statements relating his throat cancer to his active service. The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his throat cancer.  See Jandreau, 492 F.3d at 1377, n.4. Because cancers are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's throat cancer are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Service connection for throat cancer, diagnosed as metastatic squamous cell carcinoma to the left jugulodigastric lymph node, to include as due to asbestos exposure, is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


